     Case 6:21-cv-00300-JDK Document 1 Filed 08/05/21 Page 1 of 4 PageID #: 1




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS


 ADRIAN CONTRERAS               ) JURY TRIAL DEMANDED
          Plaintiff,            )
                                )
 v.                             ) Case No.
                                )
 LOCKHART, MORRIS & MONTGOMERY, )
 INC.,                          )
         Defendant.             )
                                )




                  COMPLAINT AND DEMAND FOR JURY TRIAL


                                 I.     INTRODUCTION

1.      This is an action for actual and statutory damages brought by Plaintiff Adrian

        Contreras (hereinafter “Plaintiff”), an individual consumer, against Defendant,

        Lockhart, Morris & Montgomery, Inc., (hereinafter “Defendant”) for violations of

        the Fair Debt Collection Practices Act, 15 U.S.C § 1692 et seq. (hereinafter

        “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive,

        and unfair debt collection practices.

                          II.    JURISDICTION AND VENUE

2.      Jurisdiction of this court arises under 15 U.S.C § 1692k(d) and 28 U.S.C 1331.

        Venue in this District is proper in that the Defendant transacts business in Tyler,


                                                1
     Case 6:21-cv-00300-JDK Document 1 Filed 08/05/21 Page 2 of 4 PageID #: 2




        Smith County, Texas, and the conduct complained of occurred in Tyler, Smith

        County, Texas.

                                      III.   PARTIES

3.      Plaintiff is a natural person residing in Tyler, Smith County, Texas. Plaintiff is a

        consumer as defined by the Fair Debt Collection Practices Act, 15 U.S.C.

        §1692a(3).

4.      Upon information and belief, Defendant is a Texas corporation with its principal

        place of business located at 1401 N Central Expy, Suite 225, Richardson, TX 75080.

5.      Defendant is engaged in the collection of debt from consumers using the mail and

        telephone. Defendant regularly attempts to collect consumers’ debts alleged to be

        due to another.

                          IV.   FACTS OF THE COMPLAINT

6.      Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C 1692a(6).

7.      On or about April 04, 2021, Plaintiff reviewed his credit report on “Credit Karma.”

8.      On the report, Plaintiff observed a trade line from Defendant.

9.      Defendant furnished a trade line of $756 allegedly owned to Sparkling Sea

        Emergency Physic.

10.     On April 4, 2021, Plaintiff made a dispute to Defendant via telephone. On July 6,

        2021 Plaintiff re-checked his credit reports and Defendant failed to communicate

        that the debt was disputed.



                                             2
   Case 6:21-cv-00300-JDK Document 1 Filed 08/05/21 Page 3 of 4 PageID #: 3




11.      Defendant’s publishing of such inaccurate and incomplete information has severely

         damaged the personal and credit reputation of Plaintiff and caused severe

         humiliation, damage to his FICO Scores, and emotional distress and mental anguish.

                            V.     FIRST CLAIM FOR RELIEF
                                     15 U.S.C. §1692e(8)

12.      Plaintiff re-alleges and reincorporates all previous paragraphs as if fully set out

         herein.

13.      Defendant violated 15 U.S.C § 1692e(8) of the FDCPA by failing to disclose to the

         consumer reporting agencies that alleged debt was in dispute by Plaintiff.

14.      As a result of the above violations of the FDCPA, the Defendant is liable to Plaintiff

         for actual damages, statutory damages and costs.

                   VI.   JURY DEMAND AND PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully demands a jury trial and requests that

judgment be entered in favor of Plaintiff and against Defendant for:


      A. Judgment for the violations occurred for violating the FDCPA;

      B. Actual damages pursuant to 15 U.S.C 1692k(1)(2);

      C. Statutory damages pursuant to 15 U.S.C 1692k(2);

      D. Costs and reasonable attorney’s fees pursuant to 15 U.S.C 1692k(3);

      E. For such other and further relief as the Court may deem just and proper.




                                               3
  Case 6:21-cv-00300-JDK Document 1 Filed 08/05/21 Page 4 of 4 PageID #: 4




                                   Respectfully submitted,

Dated: August 5, 2021              By: s/ Tiffany Hill
                                   Tiffany Hill, Esq. (OBA# 31332)
                                   PO Box 5302
                                   Edmond, OK 73083
                                   (318) 512-5189
                                   thlegalconsulting@gmail.com
                                   ATTORNEY FOR PLAINTIFF




                                     4
